DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on April 26, 2022.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed April 26, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of March 31, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious an axle assembly having a terminal box; a terminal box cover that is mounted to the terminal box and that has a support bracket that is cantilevered from the terminal box; and a terminal box clamp that is mounted to the support bracket of the terminal box cover and is spaced apart from the terminal box, wherein the phase cable is secured to the terminal box cover with the terminal box clamp and the remaining structure of claim 1.
The prior art does not anticipate or render obvious an axle assembly having a terminal box; a terminal box cover that is mounted to the terminal box and that has a support bracket; a terminal box clamp that is mounted to the support bracket, wherein the phase cable is secured to the support bracket with the terminal box clamp; and a phase block that is positioned between the terminal box and the terminal box clamp and is mounted to the terminal box and the phase cable, wherein the phase cable extends through the phase block and the phase block is spaced apart from the terminal box clamp and the remaining structure of claim 7.
The prior art does not anticipate or render obvious an axle assembly having a terminal box; a terminal box cover that is mounted to the terminal box and that has a support bracket; a terminal box clamp that is mounted to the support bracket, wherein the phase cable is secured to the support bracket with the terminal box clamp; and a phase block that is mounted to a side of the terminal box that faces toward the terminal box clamp and to the phase cable, wherein the phase cable extends through the phase block and the phase block is spaced apart from the terminal box clamp and the remaining structure of claim 9.
The prior art does not anticipate or render obvious an axle assembly having a terminal box; a terminal box cover that is mounted to the terminal box and that has a support bracket; a terminal box clamp that is mounted to the support bracket, wherein the phase cable is secured to the support bracket with the terminal box clamp; and a phase block that is mounted to the terminal box and the phase cable, wherein the phase cable extends through the phase block and the phase block is spaced apart from the terminal box cover and the terminal box clamp and the remaining structure of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655